As filed with the Securities and Exchange Commission on May 29, 2009 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Schedule TO (Rule 14d-100) Tender Offer Statement under Section 14(d)(1) or 13(e)(4) of the Securities Exchange Act of 1934 (Amendment No. 3) ACM Managed Dollar Income Fund, Inc. (Name of Subject Company (Issuer)) ACM Managed Dollar Income Fund, Inc. (Name of Filing Persons (Offeror and Issuer)) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 000949107 (CUSIP Number of Class of Securities) Emilie D. Wrapp AllianceBernstein
